ORDER

PER CURIAM.
Appellant Investors Title Company, Inc. (Investors) appeals from the trial court’s judgment, entered upon a jury verdict, against Investors and in favor of Respondents James William Clemens and Jill Clemens on Respondents’ negligence claim in the amount of $140,194.99. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error in entering judgment against Investors. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).